Title: From Alexander Hamilton to William Seton, 7 December 1790
From: Hamilton, Alexander
To: Seton, William


Philadelphia Decr 7. 1790.
Dr Sir,
If I recollect right my requests have hitherto referred your experiments to the newest dollars. I want however to know the different kinds in common circulation & their average weight and respective dates.
Will you be so obliging then as to cause different parcels to be taken promiscuously out of the Mass in bank—say about 100 in each parcel, to cause them to be accurately weighed together, and to transmit me the result together with the dates of the different kinds in each parcel?
The sooner I can have this, the more it will oblige.
My anxiety respecting the assays chiefly relates to dollars and of course I wish them to be extended to the several kinds in common circulation and that the dates may be transmitted with the results of the experiments.
I remain Dear sir with sincere regard   Dr sir Your Obedt Servt.
A Hamilton.
These assays ought not to be stinted to too small portions of metal. Any loss will be thankfully made good.
